Citation Nr: 0200614	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  94-16 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $84,535.00.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had certified active service from June 1981 to 
September 1986.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1992 decision 
of the Philadelphia, Pennsylvania, Regional Office (RO) which 
determined that the veteran had been overpaid Department of 
Veterans Affairs (VA) compensation benefits in the amount of 
$84,535.00 due to his receipt of duplicate payments.  In 
August 1992, the veteran was informed in writing of the 
overpayment of $84,535.00 and his appellate and waiver 
rights.  In August 1992, the veteran requested waiver of the 
overpayment in the calculated amount.  

In December 1992, the RO's Committee on Waivers and 
Compromises (Committee) denied waiver of recovery of an 
overpayment of VA compensation benefits in the amount of 
$84,535.00.  In April 1996, the veteran was afforded a 
hearing before the undersigned Member of the Board sitting at 
the RO.  In September 1997, the Board remanded the veteran's 
claim to the RO for additional action.  

In August 2001, the veteran submitted a "Motion for Good 
Cause" requesting a hearing before a Member of the Board.  
In October 2001, the undersigned Member of the Board granted 
the veteran's motion and requested that he clarify the type 
of Board hearing which he desired.  In October 2001, the 
veteran indicated that he wanted a hearing before a Member of 
the Board sitting at the RO.  The veteran is represented in 
this appeal by the American Legion.  


REMAND

The veteran has requested an additional hearing before a 
Member of the Board sitting at the RO.  The requested hearing 
has not been scheduled.  Accordingly, this case is REMANDED 
for the following action:

The RO should schedule the veteran for 
the requested hearing before a Member of 
the Board sitting at the RO.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claim.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


